


110 HJ 48 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 48
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Cohen introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the requirement of the approval of a two-thirds
		  majority of the Supreme Court for any pardon or reprieve granted by the
		  President.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					The grant of a reprieve or pardon by the
				President for an offense against the United States shall become effective only
				on the review and consent of two-thirds of the Justices of the Supreme Court,
				pursuant to a finding by such Justices that the grant of such reprieve or
				pardon is consistent with the interests of justice and does not undermine the
				effectiveness, integrity, and impartiality of the Federal criminal justice
				system.
					.
		
